AFFIRM; and Opinion Filed July 15, 2013.




                                           S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00222-CR

                                SAMUEL LEE HILL, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-70789-Q

                                MEMORANDUM OPINION
                           Before Justices O’Neill, Francis, and Fillmore
                                    Opinion by Justice Fillmore
       A jury convicted Samuel Lee Hill of robbery, found the enhancement paragraph in the

indictment true, and assessed punishment of ten years’ imprisonment. In one point of error, Hill

asserts the evidence is insufficient to support the conviction. The State has not filed a responsive

brief. We affirm the trial court’s judgment. We issue this memorandum opinion because the law

to be applied in this case is well settled. TEX. R. APP. P. 47.4.

                                            Background

       Jessica Medford testified that she met Hill, who she knew as “Tudy,” in February 2011.

Medford and her children were living with her grandparents and, on two occasions, Hill visited

Medford at her grandparents’ house. According to Medford, she and Hill sat on the porch or in

his car and talked. Medford denied having a sexual relationship with Hill, but believed that Hill
wanted to have a relationship with her. Although Medford admitted that she had used marijuana

in the past, she denied using any other drugs and denied taking drugs with Hill.

        Medford testified that, on April 6, 2011, Hill called at approximately 2:30 p.m. and asked

if he could come see her. Medford had a check for “back child support” in the amount of “1500

and some change.” Medford asked Hill if he would take her to a check-cashing store and offered

to reimburse Hill for his gas if he took her to the store. Medford admitted the check-cashing

store was only about a block from her house and that she did not actually need Hill to drive her

to the store.

        Medford did not cash the check at the first store she went to because “they were charging

too much.” Hill suggested that Medford could cash the check for a smaller fee at a store across

the street. Medford asked Hill to wait outside the store because she did not want him to know

how much money she was receiving. After cashing her check, Medford gave Hill ten dollars and

some cigarettes.

        Hill agreed to take Medford to pick up her daughter from school. According to Medford,

when they passed a park close to the school, Hill backhanded her across her chest. Medford

testified it hurt when Hill hit her. Hill reached for Medford’s purse while he continued to hit her.

Medford testified that Hill punched her in the stomach, chest, head, and jaw. According to

Medford, she tried to fight back, and Hill grabbed her neck. As she tried to pull away from Hill,

the strap on Medford’s purse broke and the contents of her purse fell into the floor on the

passenger side of the car.

        Medford testified that Hill put the car into reverse and “started driving back and forth.”

He then tried to push her out of the passenger side window. According to Medford, when she

resisted, Hill began choking her. Medford saw people stopping, and she started screaming for

help. She told a woman that Hill was trying to take her purse.

                                                –2–
       According to Medford, she “somehow ended up on top of” Hill, and Hill tried to push her

out of the driver’s side window. Medford hooked her arm through the steering wheel in an

attempt to stay in the car. Hill succeeding in pushing Medford out of the window, but she did

not release the steering wheel. Medford testified that she did not want Hill to leave with her

things, but Hill punched her in the stomach three times. Medford “lost her wind” and released

the steering wheel. Hill then drove off with Medford’s property, including her purse, phone, and

watch, over fifteen hundred dollars, and her children’s social security cards and birth certificates.

       Myisha Turner testified that she was a senior in high school on April 6, 2011. Between

3:00 and 3:30 p.m., Turner and her sister’s boyfriend were walking to the grocery store to buy

some items for Turner’s mother. Turner saw a woman and a man “getting into it” in the middle

of the street. The woman’s hairpiece had been pulled out and was in the middle of the street.

The woman’s fingernails were broken and her hands were bleeding. The woman was outside of

a car on the driver’s side, screaming for somebody to call the police because she was being

robbed. The woman was attempting to stop the man from driving away by climbing into the car

and grabbing the steering wheel. The man was trying to keep the woman out of the car and

punched the woman. The woman “let go,” and the man “sped off.” Turner believed that she did

not see the entire altercation and came in “at the last of it.” Turner called the police.

       The police and an ambulance came to the scene. The responding officer testified that

Medford told him that she had a pain in her chest. Medford testified the ambulance personnel

treated her hands with peroxide or saline because her hands had blood on them. Although

Medford testified the police took pictures of her injuries, there were no pictures in the police

department’s file. Further, neither the officer who responded to the call nor the detective who

investigated the case recalled taking any pictures.         The detective was provided with the

temporary license plate number for the car and eventually determined Hill was in possession of

                                                 –3–
the car. Neither the responding officer nor the detective obtained a copy of the check Medford

cashed. Medford’s property was not recovered.

       After his arrest, Hill sent Medford a letter in which he asked Medford not to testify

against him and to sign an affidavit of non-prosecution. Hill told Medford that his sister would

give her $700 and he would give her another $800 later. Hill stated in the letter that “you stop

got yo drugs[.] I stop got my drug[.] [W]e was high, like all the time. [Y]ou know about P.S.P.

[sic]. [T]hat wasn’t me, man[.] I will never do that to you.” Medford testified Hill lied in the

letter about her drug use because he knew she would show the letter to somebody. Medford

admitted that she had been convicted of robbery in 2003 and had received probation. After her

probation was revoked, she was sentenced to two years’ imprisonment.

       After the jury convicted Hill of robbery, Hill pleaded true to the enhancement paragraph

in the indictment.     The jury found the enhancement paragraph to be true and assessed

punishment of ten years’ imprisonment.

                                             Analysis

       In one point of error, Hill asserts the evidence is insufficient to support the conviction

because there was no evidence “proving or corroborating that Medford had any property in the

vehicle” or “connecting the Appellant to any of the alleged stolen property of Medford.” Hill

argues that Medford’s testimony was not credible because (1) her “description of the beating that

she claims she suffered is not supported by the facts or evidence presented at the trial”; (2) she is

a convicted felon; and (3) there was no evidence from any witness or other source that verified

Medford cashed a check, that the described property existed, or that Hill took the property. Hill

concludes “the actual evidence presented at trial, other than Medford’s testimony, supports that

only a misdemeanor assault took place.”




                                                –4–
        We review the sufficiency of the evidence under the standard set out in Jackson v.

Virginia, 443 U.S. 307 (1979). Matlock v. State, 392 S.W.3d 662, 667 (Tex. Crim. App. 2013).

We examine all the evidence in the light most favorable to the verdict and determine whether any

rational trier of fact could have found the essential elements of the offense beyond a reasonable

doubt. Jackson, 443 U.S. at 319; Matlock, 392 S.W.3d at 668. This standard recognizes “the

responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443
U.S. at 319; see also Adames v. State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011), cert.

denied, 132 S. Ct. 1763 (2012). The jury, as the fact finder, is entitled to judge the credibility of

the witnesses, and can choose to believe all, some, or none of the testimony presented by the

parties. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991). We defer to the jury’s

determinations of credibility, and may not substitute our judgment for that of the fact finder.

Jackson, 443 U.S. at 319; Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010)

(plurality op.); King v. State, 29 S.W.3d 556, 562 (Tex. Crim. App. 2000) (in conducting legal

sufficiency analysis, appellate court “may not re-weigh the evidence and substitute our judgment

for that of the jury”).

        As relevant to this appeal, a person commits robbery if, in the course of committing theft

and with intent to obtain or maintain control of the property, he intentionally, knowingly, or

recklessly causes bodily injury to another. TEX. PENAL CODE ANN. § 29.02(a)(1) (West 2011).

“Bodily injury” means physical pain, illness, or any impairment of a physical condition. Id.

§ 1.07(a)(8) (West Supp. 2012). A person commits theft “if he unlawfully appropriates property

with intent to deprive the owner of property.”         Id. § 31.03(a) (West Supp. 2012).         An

appropriation of property is unlawful when “it is without the owner's effective consent.” Id.

§ 31.03(b)(1).

                                                –5–
       Medford testified that Hill hit her, punched her, and choked her while he attempted to

grab her purse and that the hits and punches hurt. Both Medford and Turner testified that

Medford’s hands were bleeding. The officer responding to the scene testified that Medford told

him she had a pain in her chest. Medford also testified that Hill took her property, including her

purse, phone, and wallet, more than fifteen hundred dollars, and her children’s social security

cards and birth certificates, and that she did not want him to take her things. Turner testified that

Medford was attempting to prevent the man driving the car from leaving and yelled that she was

being robbed.

       Hill asserts that Medford’s testimony about her property was not corroborated and was

not credible. However, it was the role of the jury to judge the credibility of the testimony, and

we must defer to that determination. See Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d at 899;

Chambers, 805 S.W.2d at 461. Reviewing all the evidence in the light most favorable to the

jury’s verdict, we conclude a rational jury could have found the essential elements of the offense

beyond a reasonable doubt. See Jackson, 443 U.S. at 319; Matlock, 392 S.W.3d at 667. We

resolve Hill’s sole point of error against him

       The trial court’s judgment is affirmed.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47

120222F.U05




                                                 –6–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

SAMUEL LEE HILL, Appellant                            On Appeal from the 204th Judicial District
                                                      Court, Dallas County, Texas,
No. 05-12-00222-CR         V.                         Trial Court Cause No. F11-70789-Q.
                                                      Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                          Justices O’Neill and Francis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 15th day of July, 2013.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE




                                                –7–